     Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 1 of 49 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NBA PROPERTIES, INC., MLB ADVANCED
MEDIA, L.P., MAJOR LEAGUE BASEBALL              Case No. 21-cv-01594
PROPERTIES, INC., NHL ENTERPRISES,
L.P., NFL PROPERTIES LLC, COLLEGIATE
LICENSING COMPANY, LLC, and THE
REGENTS OF THE UNIVERSITY OF
CALIFORNIA,

                       Plaintiffs,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                       Defendants.


                                       COMPLAINT

       Plaintiffs NBA Properties, Inc. (“NBAP”), MLB Advanced Media, L.P. ("MLBAM"),

Major League Baseball Properties, Inc. (“MLBP”), NHL Enterprises, L.P. (“NHLE”), NFL

Properties LLC (“NFLP”), Collegiate Licensing Company, LLC, formerly IMG College

Licensing, LLC (“CLC”), and The Regents of the University of California (“Regents of UC”),

collectively “Plaintiffs,” hereby bring the present action against the Partnerships and

Unincorporated Associations identified on Schedule A attached hereto (collectively,

“Defendants”) and allege as follows:
      Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 2 of 49 PageID #:2




                                   I. JURISDICTION AND VENUE

        1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b),

and 28 U.S.C. § 1331.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold and

continue to sell products using infringing and counterfeit versions of Plaintiffs’ federally

registered trademarks to residents of Illinois. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiffs substantial

injury in the State of Illinois.

                                       II. INTRODUCTION

        3.      This action has been filed by Plaintiffs to combat e-commerce store operators who

trade upon Plaintiffs’ reputation and goodwill by offering for sale and/or selling unauthorized

and unlicensed products using infringing and counterfeit versions of one or more of the

trademarks owned and/or licensed by the Plaintiffs (the “Counterfeit Products”). Plaintiffs are

members of the Coalition to Advance the Protection of Sports logos (“CAPS”), which is

1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.


                                                2
          Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 3 of 49 PageID #:3




administered by Trademark Management LLC (“TML”). In collaboration with CAPS, Plaintiffs

have established a comprehensive program of trademark protection and enforcement.               In

particular, CAPS has created an extensive anti-counterfeiting program for Plaintiffs, which

includes regularly investigating suspicious e-commerce stores and enforcing Plaintiffs’

trademark rights to prevent the sale of Counterfeit Products.

           4.    Defendants create e-commerce stores operating under one or more Seller Aliases

that are advertising, offering for sale and selling Counterfeit Products to unknowing consumers.

E-commerce stores operating under the Seller Aliases share unique identifiers, establishing a

logical relationship between them and demonstrating that Defendants’ counterfeiting operation

arises out of the same transaction, occurrence, or series of transactions or occurrences.

Defendants attempt to avoid and mitigate liability by operating under one or more Seller Aliases

to conceal both their identities and the full scope and interworking of their counterfeiting

operations. Plaintiffs are forced to file these actions to combat Defendants’ counterfeiting of the

trademarks owned or licensed by the Plaintiffs, as well as to protect unknowing consumers from

purchasing Counterfeit Products over the Internet. Plaintiffs have been irreparably harmed and

continue to be irreparably damaged through consumer confusion, dilution, and tarnishment of

their valuable trademarks as a result of Defendants’ actions and seek injunctive and monetary

relief.




                                                3
        Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 4 of 49 PageID #:4




                                       III. THE PARTIES

The Plaintiffs

NBA Properties, Inc.

         5.      Plaintiff NBAP is a corporation duly organized and existing under the laws of the

State of New York with its principal place of business at 645 Fifth Avenue, New York, New

York.

         6.      The National Basketball Association (“NBA”) is an unincorporated association

and professional basketball league, comprised of thirty (30) member teams (“NBA Teams”),

including the Chicago Bulls, that provide professional basketball entertainment services and that

collectively own NBAP.          NBAP manages trademark affairs, including licensing and

enforcement, for the NBA and NBA Teams.

         7.      NBAP is the owner and/or the exclusive licensee of the famous and distinctive

trademarks of the NBA and the NBA Teams, and is authorized to enforce the rights in those

trademarks.    NBAP commercially exploits, protects and enforces rights in the famous and

distinctive trademarks, names, logos, symbols, emblems, uniform designs, uniform trade dress

colors, and other identifying indicia associated with the NBA and the NBA Teams (collectively,

the “NBA Trademarks”), including, but not limited to, those that are the subject of valid and

subsisting trademark registrations on the Principal Register of the United States Patent and

Trademark Office and those that NBAP and the NBA Teams have adopted and used in

commerce throughout the United States, including in Illinois. NBAP owns more than one

hundred fifty (150) United States Federal Trademark Registrations in a variety of classes and for

a variety of different goods and services, including, without limitation, many for apparel, such as

jerseys, shirts, caps, and other products in international class 25. Among the NBA Trademarks



                                                 4
     Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 5 of 49 PageID #:5




owned by NBAP and registered before the United States Patent and Trademark Office are the



word mark “NBA” (reg. no. 1,833,902) and the NBA Player Silhouette Logo:               (reg. no.

1,966,924). A partial list of the famous and distinctive NBA Trademarks owned by NBAP,

registered before the United States Patent and Trademark Office, and currently in use in

commerce includes the following:

   Registration        Trademark                         Goods and Services
    Number
                                        For: clothing, namely, hosiery, footwear, sweat
                                        shirts, sweatpants, pants, tank tops, jerseys, shorts,
                                        pajamas, sport shirts, rugby shirts, belts, ties,
    1,833,902             NBA
                                        nightshirts, hats, warm-up suits, jackets, parkas,
                                        coats, cloth bibs, head bands and wrist bands in class
                                        025.

                                        For: clothing, namely, hosiery, footwear, t-shirts,
                                        sweat shirts, sweatpants, pants, tank tops, jerseys,
                                        shorts, pajamas, sport shirts, rugby shirts, sweaters,
                      NATIONAL
    2,183,983                           belts, ties, nightshirts, hats, warm-up suits, jackets,
                     BASKETBALL
                                        parkas, coats, cloth bibs, head bands, wrist bands,
                     ASSOCIATION
                                        aprons, boxer shorts, slacks, caps, ear muffs and
                                        gloves in class 025.

                                        For: hosiery, footwear, t-shirts, sweat shirts, tank
                                        tops, pajamas, sport shirts, belts, nightshirts,
                                        stocking caps, warm-up or jogging suits, jackets,
    1,525,782                           bibs, head bands and wrist bands in class 025.

                                        For: entertainment services, namely, organizing and
                                        conducting basketball exhibitions in class 041.

                                        For: jewelry; namely, wrist watches, pins, earrings,
                                        necklaces, rings, cuff links and belt buckles in class
                                        014.
    1,715,549




                                            5
     Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 6 of 49 PageID #:6




                                          For: clothing, namely hosiery, footwear, t-shirts,
                                          sweat shirts, sweatpants, pants, tank tops, jerseys,
                                          shorts, pajamas, sport shirts, rugby shirts, sweaters,
    1,966,924                             belts, ties, nightshirts, hats, warm-up suits, jackets,
                                          parkas, coats, cloth bibs, head bands, wrist bands,
                                          aprons, boxer shorts, slacks, caps, ear muffs, and
                                          gloves in class 025.

                                          For: clothing, namely, hosiery, footwear, sweat
                                          shirts, sweatpants, pants, tank tops, jersey, shorts,
                                          pajamas, sport shirts, rugby shirts, sweaters, belts,
    2,157,039                             ties, nightshirts, warm-up suits, parkas, coats, cloth
                                          bibs, head bands and wrist bands in class 025.



                                          For: clothing, namely, hosiery, footwear, sweat
                                          shirts, sweatpants, pants, tank tops, jerseys, shorts,
                                          pajamas, sport shirts, rugby shirts, sweaters, belts,
    2,079,493                             ties, nightshirts, warm-up suits, parkas, coats, cloth
                                          bibs, head bands and wrist bands in class 025.



                                          For: Jewelry; costume jewelry; beaded jewelry;
                                          rubber or silicon wristbands in the nature of a
                                          bracelet, beaded necklaces; beads for use in the
                                          manufacture of jewelry; earrings, necklaces, rings,
                                          bracelets, cuff links, pendants, charms for collar
    5,237,767                             jewelry and bracelets; clocks; watches; watch bands
                                          and watch straps, watch cases, watch fobs; jewelry
                                          boxes, tie clips; medallions; non-monetary coins of
                                          precious metal; precious metals; key chains of
                                          precious metal; key chains as jewelry; figures and
                                          figurines of precious metal; trophies of precious
                                          metals in class 014.

The above U.S. registrations for the NBA Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the NBA

Trademarks constitute prima facie evidence of their validity and of NBAP’s exclusive right to

use the NBA Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the




                                              6
      Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 7 of 49 PageID #:7




Federal Trademark Registrations for the above NBA Trademarks are attached hereto as Exhibit

1.

       8.     The NBA brand of professional basketball and NBA Trademarks are widely

known to and enormously popular with both sports fans and the general public. NBAP has

promoted and advertised the NBA, the NBA Teams and NBA Trademarks extensively for many

years. NBA Trademarks are among the most renowned and immediately recognizable marks in

professional sports today. As a result of substantial advertising, promotion and media attention,

and NBAP’s extensive licensing and sponsorship program for a wide variety of goods and

services, NBA Trademarks have acquired secondary meaning and represent significant goodwill

of great value to NBAP, the NBA and the NBA Teams.

       9.     Hundreds of millions of fans have attended NBA games and related events,

enjoyed television and radio broadcasts of NBA games and related events, and purchased

merchandise bearing NBA Trademarks to identify with their favorite NBA Teams. Millions visit

<NBA.com>, the official NBA website, as well as the official websites of the individual NBA

Teams, which prominently display, and in many cases are accessed by domain names containing,

NBA Trademarks.

       10.    A significant aspect of NBAP’s business and resulting revenues has been for

many years, and continues to be, the merchandising and licensing of NBA Trademarks. NBAP

has entered into numerous licensing agreements in the United States and around the world,

authorizing use of NBA Trademarks on a wide variety of products, including apparel, caps,

jewelry, toys, furniture, pennants, and bags, among others (collectively, “NBA Products”).

Retail sales of NBA Products exceeded $2 billion in 2020.




                                               7
      Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 8 of 49 PageID #:8




       11.     NBAP, directly and through authorized licensees, has established and maintains

high standards of quality for NBA Products, and continues to maintain stringent quality control

over licensees and other authorized users of NBA Trademarks.

       12.     In supervising licensees, NBAP provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NBA

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NBA Products are reviewed under

these strict quality control procedures.

       13.     As a result of the extensive use of NBA Trademarks, not only in connection with

the NBA’s well-known basketball games and related events, but also in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning

diverse industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for NBAP, the

NBA, and the NBA Teams. As a result, NBA Trademarks are famous and possess significant

goodwill of great value to NBAP, the NBA and the NBA Teams.

       14.     To protect NBA Trademarks from infringement, dilution, disparagement, and

misappropriation, NBAP, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including, among other things, regularly investigating suspicious e-

commerce stores identified in proactive Internet sweeps and reported by consumers.

MLB Advanced Media, L.P. and Major League Baseball Properties, Inc.

       15.     MLBAM is a limited partnership organized under the laws of the State of

Delaware with its principal place of business at 1271 Avenue of the Americas, New York, New



                                              8
      Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 9 of 49 PageID #:9




York 10020. Its general partner is MLB Advanced Media, Inc., a Delaware corporation with its

principal place of business at 1271 Avenue of the Americas, New York, New York 10020.

        16.   Among other things, MLBAM manages and operates the official Major League

Baseball site, <MLB.com>, and each of the official MLB Club sites (e.g., <cubs.com> and

<whitesox.com>) to create the most comprehensive Major League Baseball resource on the

Internet.

        17.   MLBP is a New York corporation with its principal place of business at 1271

Avenue of the Americas, New York, New York 10020.

        18.   Plaintiffs MLB Advanced Media, L.P. (“MLBAM”) and Major League Baseball

Properties, Inc. (“MLBP”) (collectively the “MLB Parties”) are the licensees of and/or act as

agents for each of the thirty (30) Major League Baseball Clubs (the “MLB Clubs”), the Office of

the Commissioner of Baseball (the “BOC”), and their respective affiliated and related entities

(collectively, with the MLB Parties, the “MLB Entities”) with respect to a variety of matters

including the licensing and/or protection of intellectual property rights of the applicable MLB

Entities (including those of the Chicago Cubs and Chicago White Sox) throughout the world.

        19.   Pursuant to agreements among the MLB Entities, the MLB Parties commercially

exploits, protects and enforces rights in the famous and distinctive trademarks, names, logos,

symbols, emblems, uniform designs, uniform trade dress colors, and other identifying indicia

associated with the MLB Entities (collectively, the “MLB Trademarks”), including, but not

limited to, those that are the subject of valid and subsisting trademark registrations on the

Principal Register of the United States Patent and Trademark Office and those that MLB Entities

have adopted and used in commerce throughout the United States, including in Illinois. The

MLB Entities own more than one thousand five hundred (1,500) United States federal trademark



                                              9
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 10 of 49 PageID #:10




registrations in a variety of classes and for a variety of different goods and services, including,

without limitation, many for apparel, such as jerseys, shirts, caps, and other products in

international class 25.   Among MLB Trademarks are the word mark “MAJOR LEAGUE

BASEBALL” (reg. no. 1,620,020) and the MLB silhouette logo:                (reg. no. 1,617,698). A

non-exhaustive list of the famous and distinctive MLB Trademarks owned by certain MLB

Entities, registered before the United States Patent and Trademark Office, and currently in use in

commerce, include the following:

Registration           Trademark                            Goods and Services
 Number
                                            For: clothing, namely, shirts, shorts, dresses, socks,
                                            underwear, jackets, sweaters, pants, visors, caps,
                                            bibs, infantwear, namely, baby shorts sets, romper
  1,620,020        MAJOR LEAGUE             sets, baby pants, coveralls; outerwear, namely,
                    BASEBALL                uniforms and pullovers, ties, robes and
                                            loungewear, sweatshirts, knitted headwear, hosiery,
                                            wristbands, robes and shoes in class 025.

                                            For: clothing, namely, caps, hats, visors, knitted
                                            headwear, headbands, shirts, t-shirts, tank tops,
                                            sweaters, turtlenecks, pullovers, vests, shorts,
  2,779,958               MLB               pants, dresses, baseball uniforms, jerseys,
                                            sweatshirts, sweatpants, underwear, boxer shorts,
                                            sleepwear, jackets, cloth bibs, infantwear, rompers,
                                            coveralls, creepers, baby booties, ties, wristbands,
                                            scarves, socks, hosiery in class 025.
                                            For: clothing, namely, shirts, shorts, dresses, socks,
                                            underwear, jackets, sweaters, pants, visors, caps,
                                            bibs, infantwear, namely, baby shorts sets, romper
  1,617,698                                 sets, baby pants, coveralls; outerwear, namely,
                                            uniforms and pullovers, ties, robes and
                                            loungewear, sweatshirts, knitted headwear, hosiery,
                                            wristbands, robes, and shoes in class 025.

                                            For: jewelry, namely, bracelets, charms, earrings,
                                            rings, necklaces, pendants, watches, costume
  2,569,970                                 jewelry, medallions, lapel pins, tie clips, tie
                                            fasteners, cuff links, belt buckles of precious metal,
                                            money clips of precious metal, clocks, non-
                                            monetary coins of precious metal in class 014.

                                                10
  Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 11 of 49 PageID #:11




                                   For: clothing, namely, caps, hats, visors, knitted
                                   headwear, shirts, t-shirts, tank tops, sweaters,
                                   turtlenecks, pullovers, vests, shorts, baseball
                                   uniforms, jerseys, warm-up suits, sweatshirts,
2,573,503                          sweatpants, underwear, boxer shorts, robes,
                                   sleepwear, jackets, cloth bibs, infantwear, infant
                                   diaper covers, cloth diaper sets with undershirt and
                                   diaper cover, rompers, coveralls, creepers, baby
                                   booties, ties, belts, wristbands, scarves, footwear,
                                   socks, slippers, aprons in class 025.
3,410,585     WORLD SERIES         For: Jewelry, namely, bracelets, earrings,
                                   pendants, watches, costume jewelry, rubber or
                                   silicone bracelets and wristbands in the nature of
                                   bracelets, medallions, ornamental metal pins, lapel
                                   pins, cuff links, money clips of precious metal,
                                   metal key chains of precious metal, metal key rings
                                   of precious metal, clocks, wall clocks, and non-
                                   monetary coins of precious metal in class 014.
5,510,999                          For: Clothing, namely, headwear, shirts,
                                   sweatshirts, jackets, infant wear in class 025.




5,511,001                          For: trophies of common metal in class 006.




                                       11
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 12 of 49 PageID #:12




  5,511,002                               For: trophies of precious metal; ornamental pins;
                                          lapel pins; rings; bracelets; charms for jewelry;
                                          non-monetary coins; clocks; key chains; key rings
                                          in class 014.




The above U.S. registrations for the MLB Trademarks are valid, subsisting, in full force and

effect, and all are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the MLB

Trademarks constitute prima facie evidence of their validity and of MLB’s exclusive right to use

the MLB Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the Federal

Trademark Registrations for the above MLB Trademarks are attached hereto as Exhibit 2.

       20.    MLB Trademarks are widely known to and enormously popular with both sports

fans and the general public. MLB has promoted and advertised the MLB Clubs, games between

the MLB Clubs, related events, and MLB Trademarks extensively for many years.             MLB

Trademarks are among the most renowned and immediately recognizable marks in professional

sports today. As a result of substantial advertising, promotion and media attention, and MLB’s

extensive licensing and sponsorship program for a wide variety of goods and services, MLB

Trademarks have acquired secondary meaning and represent significant goodwill of great value

to the MLB Entities.

       21.    Hundreds of millions of customers have attended games between the MLB Clubs

and related events, enjoyed television and radio broadcasts of games between the MLB Clubs

and related events, and purchased merchandise bearing MLB Trademarks to identify with their

                                              12
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 13 of 49 PageID #:13




favorite MLB Clubs. Millions visit <MLB.com>, the official Major League Baseball website, as

well as the official websites of the individual MLB Clubs, which prominently display, and in

many cases are accessed by domain names containing, MLB Trademarks.

       22.     A significant aspect of MLB’s business and resulting revenues has been for many

years, and continues to be, the merchandising and licensing of MLB Trademarks. The MLB

Entities have entered into numerous licensing agreements in the United States and around the

world, authorizing use of MLB Trademarks on a wide variety of products, including apparel,

caps, jewelry, toys, furniture, pennants, and bags, among others (collectively, “MLB Products”).

Retail sales of MLB Products exceeded $1 billion in 2016.

       23.     The MLB Parties, directly and through authorized licensees, have established and

maintained high standards of quality for MLB Products, and continues to maintain stringent

quality control over licensees and other authorized users of MLB Trademarks.

       24.     In supervising licensees, the MLB Parties provide licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of MLB

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All MLB Products are reviewed under

these strict quality control procedures.

       25.     As a result of the extensive use of MLB Trademarks, not only in connection with

well-known baseball games between the MLB Clubs and related events, but also in connection

with a wide variety of licensed merchandise promoted, sold and/or rendered in the United States

and abroad, as well as widespread use in connection with a broad array of sponsorship activities

spanning diverse industries, such trademarks have for many decades, and long prior to any use

made by Defendants, functioned as unique identifiers and synonyms in the public mind for the



                                              13
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 14 of 49 PageID #:14




MLB Entities, including the MLB Clubs. As a result, MLB Trademarks are famous and possess

significant goodwill of great value to the MLB Entities, including the MLB Clubs.

       26.     To protect MLB Trademarks from infringement, dilution, disparagement, and

misappropriation, the MLB Parties, in collaboration with CAPS, have established a

comprehensive program of trademark protection, including regularly investigating suspicious e-

commerce stores identified in proactive Internet sweeps or reported by consumers. The MLB

Parties manage these activities on behalf of the MLB Entities.

NHL Enterprises L.P.

       27.     Plaintiff NHLE is a Delaware limited partnership having a principal place of

business at 1185 Avenue of the Americas, New York, New York.

       28.     The National Hockey League (“NHL”) is an unincorporated association organized

as a joint venture to operate a professional ice hockey league consisting of thirty-one (31)

member clubs (the “NHL Teams”), including the 2015 Stanley Cup Champion Chicago

Blackhawks. The NHL has existed since 1917 and has consistently attracted a large public

following, both in the United States and worldwide.

       29.      NHLE is the exclusive national United States licensee of the famous and

distinctive trademarks of the NHL (including names, logos, symbols, emblems, uniform designs,

uniform trade dress colors, and other identifying indicia associated with the NHL) (“NHL

League Trademarks”), and is authorized by the NHL to enforce the rights in the NHL League

Trademarks. In addition, NHLE is the exclusive national United States licensee of the famous

and distinctive trademarks of the NHL Teams collectively (including names, logos, symbols,

emblems, uniform designs, uniform trade dress colors, and other identifying indicia associated

with the NHL Teams) (“NHL Team Trademarks,” and, together with the “NHL League



                                               14
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 15 of 49 PageID #:15




Trademarks,” the “NHL Trademarks”). NHLE is authorized by the NHL Teams to enforce the

rights in the NHL Team Trademarks. The NHL Trademarks include, but are not limited to, those

that are the subject of valid and subsisting trademark registrations on the Principal Register of

the United States Patent and Trademark Office and those that the NHL and the NHL Teams have

adopted and used in commerce throughout the United States, including in Illinois. In particular,

NHLE is the exclusive United States licensee of and is authorized to enforce over one hundred

(100) United States federal trademark registrations for NHL League Trademarks in a variety of

classes and for a variety of different goods and services, including, without limitation, for

apparel such as jerseys, shirts, caps, and other products in international class 25. Among the

NHL League Trademarks are the word mark “NHL” (reg. no. 1,962,135) and the NHL Logo:



        (reg. no. 3,248,499). A non-exhaustive list of the NHL League Trademarks, registered

with the United States Patent and Trademark Office and currently in use in commerce, includes

the following:

  Registration            Trademark                           Goods and Services
   Number
   1,962,135                                   For: clothing, namely, shirts, jerseys, sweaters,
                                               jackets, sweatshirts, t-shirts, pants, sweatpants,
                                               warm-up suits, wristbands, headbands, shorts,
                              NHL
                                               caps, hats, socks, nightshirts, scarves, mittens
                                               and cloth bibs in class 025.

   2,422,903                                   For: clothing, namely, caps, cloth bibs, hats,
                                               jackets, jerseys, shirts, shorts, sweaters,
                        STANLEY CUP
                                               sweatpants, sweatshirts, t-shirts, ties, vests and
                                               warm-up suits in class 025.
   4,631,182                                   For: items made of precious and non-precious
                                               metals, namely, commemorative coins, and
                                               medals; trophies and key chains made of
                              NHL              precious metals; jewelry, charms, earrings,
                                               medallions, rings, necklaces, tie tacks, pins in the
                                               nature of jewelry; chronometric instruments in
                                               the nature of docks and clocks in class 014.
                                               15
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 16 of 49 PageID #:16




   4,767,415           STANLEY CUP            For: precious metal trophies in class 014.

   1,678,612                                  For: clothing and footwear; namely, jerseys,
                                              sweaters, jackets, sweatshirts, t-shirts,
                                              sweatpants, shirts, caps, hats in class 025.


   3,248,499                                  For: clothing, namely, bandannas, beach cover-
                                              ups, belts, body suits, boxer shorts, caps, cloth
                                              bibs, coats, dresses, footwear, ear muffs, gloves,
                                              hats, headbands, hosiery, housecoats, jackets,
                                              jerseys, leggings, leotards, mittens, nightshirts,
                                              pajamas, pants, rain coats, rain wear, robes,
                                              scarves, shirts, shorts, skirts, socks, suits, sun
                                              visors, suspenders, sweaters, sweatpants,
                                              sweatshirts, swimsuits, swim trunks, t-shirts, ties,
                                              toques, underwear, vests, warm-up suits and
                                              wristbands in class 025.

   5,165,350                                  For: items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; trophies and key chains made of
                                              precious metals; jewelry, charms, earrings,
                                              medallions, rings, necklaces, tie tacks, pins in the
                                              nature of jewelry; chronometric instruments in
                                              the nature of docks and clocks in class 014.

   2,395,418                                  For: clothing, namely, caps, cloth bibs, hats,
                                              jackets, jerseys, shirts, shorts, sweaters,
                                              sweatpants, sweatshirts, t-shirts, ties, vests and
                                              warm-up suits in class 025.

   4,677,429                                  For: Items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; key chains made of precious metals;
                                              jewelry, charms, earrings, medallions, rings,
                                              necklaces, tie tacks, pins in the nature of jewelry;
                                              chronometric instruments in the nature of docks
                                              and clocks in class 014.

The above U.S. registrations for the NHL League Trademarks are valid, subsisting, in full force

and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the

NHL League Trademarks constitute prima facie evidence of their validity and of NHLE’s

                                              16
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 17 of 49 PageID #:17




exclusive right to use the NHL Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct

copies of the Federal Trademark Registrations for the above NHL League Trademarks are

attached hereto as Exhibit 3.

       30.     The NHL brand of professional hockey and NHL Trademarks are widely known

to and enormously popular with both sports fans and the general public. NHLE has promoted

and advertised the NHL, the NHL Teams and NHL Trademarks extensively for many years.

NHL Trademarks are among the most renowned and immediately recognizable marks in

professional sports today. As a result of substantial advertising, promotion and media attention,

and NHLE’s extensive licensing and sponsorship program for a wide variety of goods and

services, NHL Trademarks have acquired secondary meaning and represent significant goodwill

of great value to the NHL, NHLE and the NHL Teams.

       31.     Millions of fans have attended NHL games and related events, enjoyed television

and radio broadcasts of NHL games and related events, and purchased merchandise bearing NHL

Trademarks to identify with their favorite NHL Teams. Millions visit <NHL.com>, the official

NHL website, as well as the official websites of the individual NHL Teams, which prominently

display, and in many cases are accessed by domain names containing, NHL Trademarks.

       32.     A significant aspect of NHLE’s business and resulting revenues has been for

many years, and continues to be, the merchandising and licensing of the NHL Trademarks.

NHLE has entered into numerous licensing agreements in the United States, authorizing use of

NHL Trademarks on a wide variety of products, including apparel, caps, jewelry, toys, furniture,

pennants, and bags, among others (collectively, “NHL Products”). Retail sales revenue in 2020

of NHL Products was in the hundreds of millions of dollars.




                                               17
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 18 of 49 PageID #:18




       33.     NHLE, directly and through authorized licensees, has established and maintained

high standards of quality for NHL Products, and continues to maintain stringent quality control

over licensees and other authorized users of NHL Trademarks.

       34.     In supervising licensees, NHLE provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NHL

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NHL Products are reviewed under

these strict quality control procedures.

       35.     As a result of the extensive use of NHL Trademarks, not only in connection with

the NHL’s well-known hockey games and related events, but also in connection with a wide

variety of licensed merchandise sold and/or rendered in the United States and abroad, as well as

widespread use in connection with a broad array of sponsorship activities spanning diverse

industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for NHLE, the

NHL, and the NHL Teams. As a result, NHL Trademarks are famous and possess significant

goodwill of great value to the NHL, the NHL Teams and NHLE.

       36.     To protect NHL Trademarks from infringement, dilution, disparagement, and

misappropriation, NHLE, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious e-commerce stores

identified in proactive Internet sweeps and reported by consumers.

NFL Properties LLC

       37.     NFLP is a Delaware limited liability company organized and existing under the

laws of the State of Delaware, with its principal place of business at 345 Park Avenue, New



                                               18
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 19 of 49 PageID #:19




York, New York.       NFLP is the authorized representative of the National Football League

(“NFL”) and its thirty-two (32) member clubs, including the Chicago Bears (the “Member

Clubs”), for the licensing and protection of their names, logos, symbols, and other identifying

marks and indicia. The NFL is an unincorporated association of the Member Clubs, each of

which owns and operates a professional football team engaged in providing entertainment

services to the public in the form of competitive professional football games.

       38.       The NFL and its Member Clubs have adopted and used in commerce certain

trademarks, logos, symbols, and other identifying indicia relating to the activities of the NFL and

the Member Clubs. The NFL and its Member Clubs have also adopted and used in commerce

throughout the United States, including Illinois, certain trademarks relating to the activities of the

NFL and its Member Clubs (referred to herein collectively as the “NFL Trademarks”). The NFL

has registered a number of its marks with the United States Patent and Trademark Office,




including NATIONAL FOOTBALL LEAGUE, NFL, and the NFL Shield logo:                                . A

non-exhaustive list of the famous and distinctive NFL Trademarks owned by NFLP, registered

before the United States Patent and Trademark Office, and currently in use in commerce includes

the following:

 Registration          Trademark                             Goods and Services
  Number
  1,076,139            NATIONAL             For: promoting the interests of member football
                       FOOTBALL             clubs, scheduling games, and promoting interest in
                        LEAGUE              football in class 041.

  2,919,270                NFL              For: toys and sporting goods, namely, plush toys,
                                            stuffed animals, play figures, golf balls, golf bags,
                                            golf clubs, golf club covers, bowling balls, bowling
                                            bags, footballs, toy banks, hand held unit for playing
                                            electronic games; hand held unit for playing video

                                                 19
 Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 20 of 49 PageID #:20




                                games; board games relating to football, checker
                                sets, chess sets, dominoes, Christmas tree ornaments,
                                balloons, jigsaw puzzles, windsocks, kites, toy
                                trucks, football shoulder pads, elbow, hand and knee
                                pads, all for athletic use; billiard game playing
                                equipment, exercise equipment, namely, chest
                                protectors for sports, dart boards and dart board
                                cases, volleyball equipment, namely, volleyballs
                                fishing equipment, namely, fishing lures and fishing
                                rods, handle grips for sporting equipment, athletic
                                equipment, namely, personal floor mats, mouth
                                guards, athletic sports wraps and athletic tape, snow
                                sleds for recreation use, swim boards for recreation
                                use, toy vehicles, toy model train sets, yo-yos in
                                class 028.

3,394,343          NFL          For: Football helmets, cell phone covers, magnetic
                                coded charge cards, decorative magnets, prerecorded
                                DVDs featuring the sport of football, computer game
                                software and disks, computer mouse pads,
                                sunglasses in class 009.

                                For: Jewelry, pins, bracelets, charms, rings,
                                collectible coins, commemorative coins, coins of
                                precious metal, pendants and key chains made of
                                precious metal in class 014.

                                For: Posters, calendars, trading cards, series of books
                                relating to football, notepads, stickers, printed tickets
                                to sports games and events; note paper, pictorial
                                prints, picture postcards, art pictures, paper gift bags,
                                paper decorations; collectible cards; collectible card
                                and memorabilia holders; souvenir programs for
                                sports events in class 016.

                                For: Men's, women's and children's clothing,
                                namely, fleece tops and bottoms, headwear, caps,
                                knit hats, t-shirts, shirts, turtlenecks, sweatshirts,
                                shorts, tank tops, pants, jackets, golf shirts, knit
                                shirts, jerseys, gloves, ties, cloth bibs; night shirts
                                and pajamas; underwear, socks; towels in class 025.

                                For: Television broadcasting services; television
                                transmission services; cable television broadcasting;
                                radio broadcasting; broadcasting programming on
                                the Internet; information transmission via electronic

                                     20
 Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 21 of 49 PageID #:21




                                communications        networks;    transmission    of
                                information through video communication systems;
                                communication services, namely, audio and video
                                broadcasting; broadcasting services and provision of
                                telecommunication access to video and audio
                                content provided via a video on demand; streaming
                                of audio material on the Internet; streaming of video
                                material and podcasts on the Internet; electronic
                                delivery of images and photos via a global computer
                                network; providing multiple-user access to a global
                                computer information network for the purpose of
                                participating in interactive polling in the field of
                                football; wireless communications services, namely,
                                transmission of text, graphics, data, and
                                entertainment information to mobile phones; mobile
                                media and entertainment services in the nature of
                                electronic transmission of entertainment media
                                content in class 038.

                                For: Education and entertainment services in the
                                nature of professional football games and
                                exhibitions; providing sports and entertainment
                                information via a global computer network or a
                                commercial on-line computer service or by cable,
                                satellite, television and radio; arranging and
                                conducting       athletic  competitions,     namely,
                                professional football games and exhibitions; football
                                fan club services; entertainment services, namely,
                                musical and dance performances provided during
                                intervals at sports events; educational services,
                                namely, physical education programs; production of
                                radio and television programs; live shows featuring
                                football games, exhibitions, competitions, and
                                musical and dance performances; sporting and
                                cultural activities; distribution of television
                                programming to cable and satellite television
                                systems; distribution of television programs for
                                others in class 041.

3,581,281                       For: Football helmets, cell phone covers, magnetic
                                coded charge cards, decorative magnets, prerecorded
                                compact discs, and DVDs featuring the sport of
                                football, computer game software and disks,
                                computer mouse pads, sunglasses, eyeglass cases,
                                and CD storage cases in class 009.



                                     21
Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 22 of 49 PageID #:22




                               For: Jewelry, clocks, pins, bracelets, necklaces,
                               charms, rings, collectible coins, commemorative
                               coins, non-monetary coins of precious metal,
                               pendants and key chains made of precious metal in
                               class 014.

                               For: Posters, calendars, trading cards, a series of
                               books in the field of football, magazines in the field
                               of football, notepads, stickers, bumper stickers, and
                               greeting cards; printed tickets to sports games and
                               events; note paper, pictorial prints, picture postcards,
                               art pictures, stationery, stationery-type portfolios,
                               wrapping paper, paper table cloths, paper napkins,
                               paper gift bags, paper party decorations; printed
                               collectible cards; collectible card and memorabilia
                               holders; souvenir programs for sports events in class
                               016.

                               For: Towels in class 024.

                               For: Clothing, namely, fleece tops and bottoms,
                               headwear, caps, knit hats, t-shirts, shirts, turtlenecks,
                               sweatshirts, shorts, tank tops, sweaters, pants,
                               jackets, golf shirts, knit shirts, jerseys, wristbands,
                               warm up suits, gloves, ties, cloth bibs; sleepwear,
                               namely, bathrobes, and pajamas; underwear, socks;
                               footwear; sneakers in class 025.

                               For: Toys and sporting goods, namely, plush toys,
                               stuffed animals, play figures, golf balls, golf bags,
                               golf club covers, footballs, toy banks, board games
                               relating to football, playing cards, Christmas tree
                               ornaments, balloons, jigsaw puzzles, toy, toy cars
                               and trucks, billiard balls, dart boards, playing cards,
                               miniature helmets in class 028.

                               For: Association services, namely, promoting the
                               interests of professional football clubs; promoting
                               the interests of member football clubs; scheduling
                               games for member teams; promoting public interest
                               in football; association services, namely, providing a
                               forum for member football clubs to showcase,
                               display, demonstrate and promote ideas, products,
                               and services in connection with football; promotion
                               of sporting and cultural activities in class 035.



                                    22
 Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 23 of 49 PageID #:23




                                For Education and entertainment services in the
                                nature of professional football games and
                                exhibitions; providing sports and entertainment
                                information via a global computer network or a
                                commercial on-line computer service, or by cable,
                                satellite, television or radio; arranging and
                                conducting athletic competitions, namely,
                                professional football games and exhibitions; football
                                fan club services, namely, personal appearances by a
                                costumed mascot for professional football teams;
                                entertainment services, namely, live musical and
                                dance performances provided during intervals at
                                sports events; educational services, namely,
                                conducting physical education programs; production
                                of radio and television programs; presentation of live
                                shows featuring football games, exhibitions,
                                competitions, and musical and dance performances;
                                organization of sporting and cultural activities;
                                entertainment services, namely, an on-going series
                                featuring football provided through cable television,
                                satellite television, and television and radio
                                broadcasts in class 041.

3,286,411                       For: Luggage, shoulder bags, beach bags, duffle
                                bags, all purpose sports bags, sports equipment bags,
                                school bags, tote bags, knapsacks, rucksacks,
                                wallets, umbrellas, waist packs, leather key fobs,
                                luggage tags in class 018.

                                For: Textile goods, namely, cloth flags, curtains,
                                quilts, towels, sheets, pillowcases, comforters,
                                blankets, pillow shams, textile fabric for the
                                manufacture of clothing, oven mitts, shower
                                curtains, pot holders, textile wall hangings, fabric
                                throws in class 024.

                                For: Marketing services, namely, promoting the
                                goods and services of others by arranging for
                                sponsors to affiliate their goods and services with
                                various football personalities and/or the sport of
                                football; dissemination of advertising for others via
                                an on-line electronic communications network;
                                promoting the sale of credit card accounts through
                                the administration of incentive award programs;
                                direct mail advertising for others in class 035.



                                     23
 Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 24 of 49 PageID #:24




3,661,464                       For: Handbags, luggage, shoulder bags, beach bags,
                                duffle bags, clutch bags, all purpose sport bags, bags
                                for sports, school bags, tote bags, knapsacks, wallets,
                                travel bags, backpacks, umbrellas and luggage tags
                                in class 018.



2,954,420     SUPER BOWL        For: men's, women's and children's clothing, namely,
                                fleece tops and bottoms, caps, headwear, T-shirts,
                                sweatshirts, shorts, tank tops, sweaters, pants,
                                jackets, turtlenecks, golf shirts, knit shirts, jerseys,
                                wind resistant jackets, cloth bibs, sleepwear, namely,
                                night shirts and pajamas, knit hats and caps, and
                                scarves in class 025.
3,138,590     SUPER BOWL        For: Football helmets, cell phone covers, decorative
                                magnets, prerecorded DVDs all featuring the sport
                                of football, computer mouse pads in class 009.

                                For: Jewelry, watches, clocks, pins, earrings,
                                necklaces, bracelets, belt buckles made primarily of
                                precious metals, charms, money clips made
                                primarily of precious metals, rings, collectible coins,
                                commemorative coins in class 014.

                                For: Posters, trading cards, series of books relating
                                to football, magazines relating to football, notepads,
                                stickers, bumper stickers, printed tickets to sports
                                games and events; pens note paper, pictorial prints,
                                art pictures, paper table cloths, paper party
                                invitations, paper decorations, collectible cards;
                                collectible card and memorabilia holders, souvenir
                                programs for sports events in class 016.

                                For: Toys and sporting goods, namely, plush toys,
                                stuffed animals, play figures, golf balls, footballs,
                                Christmas tree ornaments, balloons, jigsaw puzzles,
                                miniature helmets in class 028.
2,941,347                       For: men's, women's and children's clothing, namely,
                                fleece tops, caps, headwear, T-shirts, sweatshirts,
                                jackets, jerseys, wind resistant jackets, knit hats and
                                caps in class 025.




                                     24
      Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 25 of 49 PageID #:25




     3,138,589                           For: Football helmets, decorative magnets, and
                                         DVDs featuring the sport of football, computer game
                                         software in class 009.

                                         For: Jewelry, pins, collectible coins, commemorative
                                         coins in class 014.

                                         For: trading cards, series of books relating to
                                         football, collectible cards; collectible card and
                                         memorabilia holders, souvenir programs for sports
                                         events in class 016.

                                         For: footballs, Christmas tree ornaments in class
                                         028.


The above U.S. registrations for the NFL Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. True and correct copies of the

Federal Trademark Registrations for the above NFL Trademarks are attached hereto as Exhibit

4.

         39.     NFL Trademarks are among the most renowned and immediately recognizable

marks in professional sports today. NFL professional football and NFL Trademarks are widely

known to and enormously popular with both sports fans and the general public. NFLP has

promoted and advertised the NFL, the Member Clubs and NFL Trademarks extensively for many

years.    As a result of substantial advertising, promotion and media attention, and NFLP’s

extensive licensing and sponsorship program for a wide variety of goods and services, NFL

Trademarks have acquired fame and secondary meaning, and represent significant goodwill of

great value to NFLP, the NFL and the Member Clubs.

         40.     Hundreds of millions of fans have attended NFL games and related events,

enjoyed television and radio broadcasts of NFL games and related events, and purchased

merchandise bearing NFL Trademarks to identify with their favorite Member Clubs. Millions



                                              25
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 26 of 49 PageID #:26




visit <nflshop.com>, the official NFL Internet web store, as well as the official websites of the

individual Member Clubs, which prominently display, and in many cases are accessed by

domain names containing, NFL Trademarks.

       41.     A significant aspect of NFLP’s business and resulting revenues has been for many

years, and continues to be, the merchandising and licensing of NFL Trademarks. NFLP has

entered into numerous licensing agreements in the United States and around the world,

authorizing use of NFL Trademarks on a variety of products, including apparel, caps, jewelry,

toys, furniture, pennants, and bags, among others (collectively, “NFL Products”).           NFLP

generates significant and substantial revenue each year from its sales and licensing of the sale of

the NFL Products.

       42.     NFLP, directly and through authorized licensees, has established and maintained

high standards of quality for NFL Products, and continues to maintain stringent quality control

over licensees and other authorized users of NFL Trademarks.

       43.     In supervising licensees, NFLP provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NFL

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NFL Products are reviewed under

these strict quality control procedures.

       44.     As a result of the extensive use of NFL Trademarks, not only in connection with

the NFL’s well-known football games and related events, but also in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning

diverse industries, the NFL Trademarks have for many decades, and long prior to any use made



                                                26
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 27 of 49 PageID #:27




by Defendants, functioned as unique identifiers and synonyms in the public mind for NFLP, the

NFL, and the Member Clubs. As a result, NFL Trademarks are famous and possess significant

goodwill of great value to NFLP, the NFL, and the Member Clubs.

       45.     To protect NFL Trademarks from infringement, dilution, disparagement, and

misappropriation, NFLP has established a comprehensive program of trademark protection,

including regularly investigating suspicious e-commerce stores identified in proactive Internet

sweeps and reported by consumers, both in collaboration with CAPS and as part of its

independent trademark protection efforts.

Collegiate Licensing Company, LLC

       46.     Plaintiff CLC is a Georgia limited liability company having its principal place of

business at 1075 Peachtree Street, Suite 3300, Atlanta, Georgia 30309.

       47.     Plaintiff CLC is a trademark licensing and enforcement agent that represents more

than 190 colleges, universities, bowl games, and collegiate athletic conferences, including

University of California Los Angeles (“UCLA”).

       48.     In addition to UCLA, CLC is the trademark licensing agent for numerous other

collegiate institutions including, without limitation, the University of Alabama, the University of

Oklahoma, the University of Florida, the University of South Carolina, Auburn University,

Louisiana State University, the University of Nebraska, West Virginia University, and Duke

University (collectively, “Additional CLC University Clients”) whose trademarks (the

“Additional CLC Protected Trademarks”) are used on Counterfeit Products without authorization

and sold by one or more Defendants. Although not named as Plaintiffs herein, the Additional

CLC University Clients have been and continue to be damaged by the unauthorized trademark

use of the Defendants, and CLC suffers harm and damages as a result of these actions.



                                                27
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 28 of 49 PageID #:28




       49.      A significant aspect of CLC’s business has been for many years, and continues to

be, the licensing of famous collegiate trademarks including, but not limited to, the UCLA

Trademarks, as defined herein, which are owned by Plaintiff Regents of UC, as well as the

Additional CLC Protected Trademarks (collectively, the "Collegiate Trademarks"). Indeed, the

efforts of CLC together with the enormous popularity of the Collegiate Trademarks create

valuable licensing royalties that support a myriad of programs and operations of UCLA and the

Additional CLC University Clients. CLC, on behalf of Regents of UC and the Additional CLC

University Clients, has entered into numerous trademark licensing agreements in the United

States and around the world, authorizing use of famous Collegiate Trademarks on a wide variety

of products, including jerseys, caps, other apparel, and many other products. As CLC generates

revenues based upon the sale of licensed products, CLC is damaged by the sale of Counterfeit

Products, which decreases sales of licensed genuine products and thus causes CLC significant

financial and irreparable harm.

       50.      CLC also uses its trademarks (collectively, the “CLC Trademarks”) in connection

with the licensed products using Collegiate Trademarks.            The United States Patent and

Trademark Office has granted CLC numerous federal registrations for the CLC Trademarks,

including, but not limited to, the following registrations:

 Registration                 Trademark                            Goods and Services
  Number
  1,891,318              THE COLLEGIATE                  For: business consultation in the field
                       LICENSING COMPANY                 of trademark licensing management,
                                                         market development in the field of
                                                         trademark licensing programs and
                                                         administration of trademark licensing
                                                         for others in class 035.

   1,891,319                      CLC                    For: business consultation in the field
                                                         of trademark licensing management,
                                                         market development in the field of

                                                 28
 Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 29 of 49 PageID #:29




                                           trademark licensing programs and
                                           administration of trademark licensing
                                           for others in class 035.

3,163,116         COLLEGE VAULT            For: clothing, namely, sweatshirts,
                                           sweatpants, shirts, T-shirts, sweaters,
                                           hats, caps, jackets, coats, uniforms,
                                           jerseys, undergarments, scarves, ties,
                                           visors, shorts, rainwear, and gloves in
                                           class 025.

1,578,038                                  For: licensing services in the field of
                                           collegiate products and promotions for
                                           colleges, universities and post-season
                                           bowls in class 035.




2,071,504                                  For: licensing services in the field of
                                           collegiate products and promotions for
                                           colleges, universities and post-season
                                           bowls in class 035.




3,221,094                                  For: video game discs, and video game
                                           software, decorative magnets, computer
                                           mouse pads, neon signs, sunglasses in
                                           class 009.

                                           For: jewelry including watches, clocks,
                                           charms, pendants, earrings, cuff links,
                                           powder compacts of precious metal,
                                           lapel pins, tie tacks and bars, medals,
                                           and commemorative coins in class 014.

                                           For: paper and paper products, namely,
                                           spiral notebooks, pens, pencils, greeting
                                           cards, postcards, prints, letter openers,
                                           decals, bumper stickers, calendars,
                                           paper napkins, note pads, checkbook
                                           covers, bank checks, bookmarks, loose
                                           leaf binders, stationery-type portfolios,

                                     29
Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 30 of 49 PageID #:30




                                          desk sets, book covers, bookends,
                                          trading cards, pen and pencil cases,
                                          paper weights, posters, and stickers in
                                          class 016.

                                          For: luggage, namely, athletic bags,
                                          attache cases, backpacks, barrel bags,
                                          book bags, duffel bags, tote bags,
                                          garment bags for travel, wallets,
                                          billfolds, purses, briefcase-type
                                          portfolios, key cases, business and
                                          credit card cases, change purses,
                                          umbrellas, patio umbrellas, animal
                                          leashes and collars for pets in class 018.

                                          For: furniture and plastics, namely,
                                          mirrors, picture frames, pillows,
                                          plaques, and wind chimes in class 020.

                                          For: house wares and household goods,
                                          namely, non-metal piggy banks, wicker
                                          baskets, beer mugs, portable beverage
                                          coolers, drinking glasses, bottle
                                          openers, lunch boxes, soap dishes, ice
                                          buckets, coasters not of paper and not
                                          being table linen, coffee cups, plates,
                                          commemorative plates, paper plates,
                                          cookie jars, bowls, shot glasses, fitted
                                          picnic baskets, stained glass
                                          decorations, statues made of china,
                                          crystal, glass, or porcelain, and plastic
                                          cups in class 021.

                                          For: textiles, namely, textile fabrics for
                                          home and commercial interiors,
                                          curtains, cloth pennants, cloth flags, bed
                                          blankets, throw blankets, bed sheets,
                                          pillow cases, bed spreads, pot holders,
                                          kitchen towels, oven mitts, bath towels,
                                          and washcloths in class 024.

                                          For: apparel, namely, t-shirts, polo
                                          shirts, rugby tops, jerseys, turtlenecks,
                                          infant one piece outfits, pajamas, boxer
                                          shorts, nightshirts, tank tops, shorts,
                                          pants, jeans, socks, ties, scarves, shoes,

                                    30
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 31 of 49 PageID #:31




                                                     slippers, sandals, nightgowns,
                                                     sweatpants, sweatshirts, wristbands,
                                                     head bands, hats, caps, visors, aprons,
                                                     blazers, vests, jackets, raincoats,
                                                     ponchos, leather coats, wind resistant
                                                     jackets, warm up suits, athletic
                                                     uniforms, bandanas, suspenders, cloth
                                                     bibs, booties, bathing trunks, bikinis,
                                                     gloves, mittens, bathing suits, bathing
                                                     caps, and belts in class 025.

                                                     For: games and playthings, namely,
                                                     stuffed toy animals, stuffed toys,
                                                     balloons, board games, flying discs,
                                                     dolls, toy vehicles, plush toys, toy
                                                     banks, playing cards, bean bags,
                                                     basketballs, footballs, miniature
                                                     basketball hoop and backboard, golf
                                                     balls, golf clubs, golf putters, golf club
                                                     covers, golf tees, golf gloves, basketball
                                                     backboard, yo-yos, ornaments for the
                                                     Christmas tree, snow globes in class
                                                     028.

The above U.S. registrations for the CLC Trademarks are valid, subsisting, in full force and

effect, and all are incontestable pursuant to 15 U.S.C. § 1065. CLC recently underwent a name

change and is in the process of updating the ownership information from IMG College

Licensing, LLC to Collegiate Licensing Company, LLC.           The registrations for the CLC

Trademarks constitute prima facie evidence of their validity and of CLC’s exclusive right to use

the CLC Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the Federal

Trademark Registrations for the above CLC Trademarks are attached hereto as Exhibit 5.

       51.    As a result of the extensive use of CLC Trademarks in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning

diverse industries, such trademarks have for many decades, and long prior to any use made by



                                              31
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 32 of 49 PageID #:32




Defendants, functioned as unique identifiers and synonyms in the public mind for CLC. As a

result, CLC Trademarks are famous and possess significant goodwill of great value to CLC.

       52.     To protect CLC Trademarks from infringement, dilution, disparagement, and

misappropriation, CLC, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious e-commerce stores

identified in proactive Internet sweeps and reported by consumers.

The Regents of the University of California

       53.     Regents of UC is a corporation organized and existing under the constitution and

laws of the State of California, including Cal. Const. Art. IX, § 9.       The governing body of

UCLA is the Regents of UC. The Regents of UC oversees management of UCLA.

       54.     UCLA, a flagship educational institution of the Regents of UC, was founded in

1919 and is located in Los Angeles, California. UCLA offers a wide range of undergraduate,

graduate and professional programs for its more than 31,000 students.

       55.     UCLA is home to one of the most storied intercollegiate athletics programs in the

nation. Through the 2019-20 athletic year, UCLA has won a total of 118 NCAA national

championships, and is one of only six universities to have won a NCAA national championship

in the three major NCAA sports: football, basketball and baseball.

       56.     Regents of UC is the owner of many of the famous and distinctive trademarks of

UCLA and is responsible for protecting those trademarks.             Regents of UC commercially

exploits, protects and enforces rights in the famous and distinctive trademarks, names, logos,

symbols, emblems, uniform designs, uniform trade dress colors, and other identifying indicia

associated with UCLA (collectively, the “UCLA Trademarks”), including, but not limited to,

those that are the subject of valid and subsisting trademark registrations on the Principal Register

of the United States Patent and Trademark Office and those that Regents of UC has adopted and
                                                32
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 33 of 49 PageID #:33




used in commerce throughout the United States, including in Illinois. Regents of UC owns more

than nine United States federal trademark registrations for UCLA-specific marks in a variety of

classes and for a variety of different goods and services, including, without limitation, many for

apparel such as jerseys, shirts, caps, and other products in international class 25. Among the

UCLA Trademarks are the word mark “UCLA” (reg. no. 1,185,874) and the UCLA Logo (reg.

no. 1,185,873). A non-exclusive list of the famous and distinctive UCLA Trademarks owned

and/or licensed by Regents of UC, registered before the United States Patent and Trademark

Office, and currently in use in commerce include the following:

     Registration            Trademark                            Goods and Services
      Number
                                                    For: Clothing, namely, pull-over sweaters,
                                                    shirts, t-shirts, sweatshirts, jerseys, pants,
                                                    shorts, bathing suits, underwear, lingerie,
      1,185,873                                     dresses, nighties, tank tops, hats, caps, visors,
                                                    jackets, mittens, scarves, socks, and ties in
                                                    class 025.

                                                    For: Clothing, namely, pull-over sweaters,
                                                    shirts, t-shirts, sweatshirts, jerseys, pants,
      1,185,874                                     shorts, bathing suits, underwear, lingerie,
                               UCLA                 dresses, nighties, tank tops, hats, caps, visors,
                                                    jackets, mittens, scarves, socks and ties in
                                                    class 025.
                                                    For: Key rings and chains not of precious
                                                    metal in class 006.

                                                    For: Rings, watches, clocks in class 014.

                                                    For: Pencils, post cards, decals, book ends,
                                                    pencil holders, note holders, writing paper,
      1,245,743
                               UCLA                 binders, notebooks, paper portfolios, playing
                                                    cards, photo albums in class 016.

                                                    For: Luggage, umbrellas, back packs in class
                                                    018.

                                                    For: Cushions, mirrors, decorative wall
                                                    plaques, stools in class 020.

                                               33
Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 34 of 49 PageID #:34




                                         For: Mugs, glasses, plates, brushes, cups in
                                         class 021.

                                         For: Blankets, towels, pennants, textile
                                         banners in class 024.

                                         For: Tennis racquet covers, footballs,
                                         basketballs, stuffed toy animals, bandelore
                                         spinning tops in class 028.

                                         For: Metal key chains, metal license plate
                                         frames in class 006.

                                         For: Magnets in class 009.

                                         For: Clocks, and cloisonne lapel pins in class
                                         014.

                                         For: Decals, note paper holders in class 016.

                                         For: Mugs, portable coolers, water bottles
                                         sold empty, water bottle insulators, and
 1,904,077
                  UCLA BRUINS            beverage glassware in class 021.

                                         For: Pennants not of paper and towels in
                                         class 024.

                                         For: T-shirts, shorts, tank tops, sweat shirts,
                                         polo shirts, rain ponchos, and infantwear in
                                         class 025.

                                         For: Basketballs, basketball backboards, golf
                                         club bags, golf club head covers, and baby
                                         toys, namely stuffed toy animals in class 028.

                                         For: Posters, pencils, pens, note pad holders,
                                         stickers and bumper stickers in class 016.

                                         For: All purpose athletic bags, and umbrellas
 1,885,992                               in class 018.

                                         For: Seat cushions, mirrors, non-metal key
                                         chains in class 020.

                                         For: Cork screws, snack bowls, beverage

                                    34
Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 35 of 49 PageID #:35




                                         glassware and mugs in class 021.

                                         For: Towels in class 024.

                                         For: Clothing, namely, socks, jackets, caps,
                                         scarves, and T-shirts in class 025.

                                         For: Basketballs, stuffed toy animals,
                                         playground balls made of foam rubber in
                                         class 028.

                                         For: Educational services, namely providing
                                         courses of instruction at the college and
                                         graduate levels, and entertainment services in
                                         the nature of live performances in dance,
                                         theater and music and baseball, basketball,
 1,882,552
                       UCLA              crew, cross country, football, golf,
                                         gymnastics, soccer, softball, swimming and
                                         diving, tennis, track and field, volleyball and
                                         water polo games and competitions in class
                                         041.

                                         For: Rings being jewelry in class 014.

                                         For: Bumper stickers and note pads in class
                                         016.

                                         For: Cups, mugs, and water bottles sold
                                         empty in class 021.

                                         For: Clothing; namely, sweatshirts, T-shirts
                                         and tank tops in class 025.
                 UNIVERSITY OF
 1,890,999
                 CALIFORNIA LOS
                                         For: Educational services, namely providing
                   ANGELES
                                         courses of instruction at the college and
                                         graduate levels, and entertainment services in
                                         the nature of live performances in dance,
                                         theater and music and baseball, basketball,
                                         crew, cross country, football, golf,
                                         gymnastic, soccer, softball, swimming and
                                         diving, tennis, track and field, volleyball and
                                         water polo games and competitions in class
                                         041.

 2,323,321                               For: Retail store services, namely, clothing,
                       UCLA
                                         shoes, groceries, sundries, computers,

                                    35
Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 36 of 49 PageID #:36




                                         stationary, art supplies and books; mail order
                                         catalog and computerized online ordering
                                         services featuring clothing, shoes, groceries,
                                         computers, stationery, art supplies, jewelry,
                                         umbrellas, chairs, towels, pillows, banners,
                                         license plate frames, picture frames, drinking
                                         glasses, paper weights, letter openers,
                                         pencils, notebooks, folders, office supplies,
                                         calculators, golf bags, golf club covers,
                                         magazines, newspapers, computer software,
                                         soft drinks, water, over-the-counter
                                         medicines; forecasting business trends
                                         services; and art gallery services in class 035.

                                         For: Hospital, medical clinic, medical
                                         laboratory, blood bank, medical counseling,
                                         emergency medical assistance, medical
                                         research, medical testing, and nursing care
                                         services; providing health care information,
                                         providing medical information;
                                         pharmaceutical services; counseling in the
                                         field of substance abuse and addiction;
                                         rehabilitation of alcohol and drug addicted
                                         patients; nutritional and diet counseling;
                                         physical rehabilitation, fitness consultations,
                                         physical therapy services; ophthalmological,
                                         optical laboratory and optometry services;
                                         medical record retention services; cosmetic
                                         and plastic surgery services; speech and
                                         hearing therapy services; obstetrics,
                                         gynecological, reproductive services;
                                         psychiatric and psychological services;
                                         dental services; research, laboratory,
                                         consultation and testing services in the field
                                         of medical, dental, optical, and engineering;
                                         consultation and research in the fields of
                                         aerospace, engineering, geology, chemistry,
                                         and archeology; catering and restaurant
                                         services; career counseling services;
                                         feasibility studies services in class 042.

                                         For: Backpacks, book bags, sports bags, bum
                                         bags, handbags, carry-all bags, traveling
 4,628,818
                       UCLA              bags; wallets; parasols; pet clothing; leashes
                                         for animals, collars for animals in class 018.



                                    36
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 37 of 49 PageID #:37




                                                   For: Curtains; table linens, household linens;
                                                   wall hangings of textile; duvets; cloth flags;
                                                   pillow covers; shower curtains in class 024.

                                                   For: Clothing, namely, blouses, sweaters,
                                                   jeans, vests, skirts, dresses, bathrobes;
                                                   footwear; headwear; gloves; muffs; belts;
                                                   infantwear; underclothes; sleepwear;
                                                   swimwear in class 025.


The above U.S. registrations for the UCLA Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the UCLA

Trademarks constitute prima facie evidence of their validity and of Regents of UC’s exclusive

right to use the UCLA Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of

the Federal Trademark Registrations for the above UCLA Trademarks are attached hereto as

Exhibit 6.

       57.    UCLA’s intercollegiate football, baseball, basketball and other athletic teams

(collectively, the “UCLA Teams”) and the UCLA Trademarks are widely known to, and

enormously popular with, both sports fans and the general public. Regents of UC has promoted

and advertised UCLA, the UCLA Teams and the UCLA Trademarks extensively for many years.

The UCLA Trademarks are among the most renowned and immediately recognizable marks in

college sports today. As a result of substantial advertising, promotion and media attention, and

Regents of UC’s extensive licensing and sponsorship program for a wide variety of goods and

services, the UCLA Trademarks have acquired secondary meaning and represent significant

goodwill of great value to Regents of UC and the UCLA Teams.

       58.    Millions of fans have attended UCLA sports games and related events, enjoyed

television and radio broadcasts of UCLA games and related events, and purchased merchandise

bearing the UCLA Trademarks to identify with their favorite UCLA Team. Thousands more

                                              37
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 38 of 49 PageID #:38




visit <uclabruins.com>, the official UCLA athletics website, which prominently displays the

UCLA Trademarks.

       59.     A significant aspect of Regents of UC’s business and resulting revenues has been

for many years, and continues to be, the merchandising and licensing of the UCLA Trademarks.

Regents of UC, in conjunction with its licensing agent Collegiate Licensing Company, LLC

(“CLC”), has entered into numerous licensing agreements in the United States and around the

world, authorizing use of the UCLA Trademarks on a wide variety of products, including

apparel, caps, jewelry, toys, pennants, and bags, among others (collectively, “UCLA Products”).

Wholesale sales in 2019 of UCLA Products was over $16,000,000 dollars in the United States

and over $8,000,000 dollars in foreign markets.

       60.     Regents of UC, directly and through authorized licensees, has established and

maintained high standards of quality for UCLA Products, and continues to maintain stringent

quality control over licensees and other authorized users of the UCLA Trademarks.

       61.     In supervising licensees, Regents of UC provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of the UCLA

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality.        All UCLA Products and designs

appearing thereon are reviewed under these strict quality control procedures.

       62.     As a result of the extensive use of the UCLA Trademarks, not only in connection

with UCLA’s well-known sports games, exhibitions and services, but also in connection with a

wide variety of licensed merchandise promoted, sold and/or rendered in the United States and

abroad, as well as widespread use in connection with a broad array of sponsorship activities

spanning diverse industries, such trademarks have for many decades, and long prior to any use



                                               38
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 39 of 49 PageID #:39




made by Defendants, functioned as unique identifiers and synonyms in the public mind for

UCLA and the affiliated and related UCLA Teams. As a result, the UCLA Trademarks are

famous and possess significant goodwill of great value to Regents of UC and its affiliated and

related UCLA Teams.

       63.     The MLB Trademarks, the NBA Trademarks, the NHL Trademarks, the NFL

Trademarks, the CLC Trademarks, and the UCLA Trademarks are hereinafter collectively

referred to as “Plaintiffs’ Trademarks.”

The Defendants

       64.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiffs. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions,

or redistribute products from the same or similar sources in those locations. Defendants have the

capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b).

       65.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operations make it

virtually impossible for Plaintiffs to learn Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Plaintiffs will take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       66.     The fame of Plaintiffs’ Trademarks and the success of Plaintiffs’ respective

athletic brands and affiliated variety of products, including apparel, caps, jewelry, toys, furniture,



                                                 39
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 40 of 49 PageID #:40




pennants, and bags, among others (collectively, “Plaintiffs’ Genuine Products”), has resulted in

significant counterfeiting of the trademarks owned by these entities. TML administers CAPS on

behalf of its members, MLBP, NHLE, NBAP, CLC and NFLP. CAPS has created an extensive

anti-counterfeiting program, which includes regularly investigating suspicious e-commerce

stores identified in proactive Internet sweeps and reported by a variety of informants in response

to the significant counterfeiting of Plaintiffs’ Trademarks. In recent years, CAPS, on behalf of

its above-identified members, has identified numerous fully interactive e-commerce stores

including those operating under the Seller Aliases, which are offering for sale and/or selling

Counterfeit Products to consumers in this Judicial District and throughout the United States. E-

commerce sales, including through e-commerce stores like those of Defendants, have resulted in

a sharp increase in the shipment of unauthorized products into the United States. Exhibit 7,

Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual

Property Seizure Statistics Report. Over 90% of all CBP intellectual property seizures were

smaller international mail and express shipments (as opposed to large shipping containers). Id.

Over 85% of CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit

and pirated products account for billions in economic losses, resulting in tens of thousands of lost

jobs for legitimate businesses and broader economic losses, including lost tax revenue.

       67.      Counterfeiters “routinely use false or inaccurate names and addresses when

registering with these Internet platforms,” that do not require sellers to verify their identities.

Exhibit 8, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the Internet,

40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating Trafficking in

Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland Security’s Office

of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 9 and finding that on “at least



                                                40
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 41 of 49 PageID #:41




some e-commerce platforms, little identifying information is necessary for a counterfeiter to

begin selling” and recommending that “[s]ignificantly enhanced vetting of third-party sellers” is

necessary. Counterfeiters hedge against the risk of being caught and having their websites taken

down from an e-commerce platform by preemptively establishing multiple virtual store-fronts.

Exhibit 9 at p. 22. Since platforms generally do not require a seller on a third-party marketplace

to identify the underlying business entity, counterfeiters can have many different profiles that can

appear unrelated even though they are commonly owned and operated. Exhibit 9 at p. 39.

Further, “E-commerce platforms create bureaucratic or technical hurdles in helping brand owners

to locate or identify sources of counterfeits and counterfeiters.” Exhibit 8 at 186-187.

       68.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

       69.     On information and belief, Defendants concurrently employ and benefit from

substantially similar advertising and marketing strategies. For example, Defendants facilitate

sales of Counterfeit Products by designing the e-commerce stores operating under the Seller

Aliases so that they appear to unknowing consumers to be authorized online retailers, outlet

stores, or wholesalers, including, in many instances, by copying the layouts, terms of service,

legal notices and/or contact information found on the websites of Plaintiffs’ authorized online

retailers. E-commerce stores operating under the Seller Aliases appear sophisticated and accept

payment in U.S. dollars via credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-

commerce stores operating under the Seller Aliases often include content and images that make it

very difficult for consumers to distinguish such stores from an authorized retailer.            On



                                                41
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 42 of 49 PageID #:42




information and belief, Plaintiffs have not licensed or authorized Defendants to use any of the

Plaintiffs’ Trademarks, and none of the Defendants are authorized retailers of Plaintiffs’ Genuine

Products.

       70.     Many Defendants also deceive unknowing consumers by using one or more of

Plaintiffs’ Trademarks without authorization within the content, text, and/or meta-tags of their e-

commerce stores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for Plaintiffs’ Genuine Products. Other e-commerce

stores operating under Seller Aliases omit using Plaintiffs’ Trademarks in the item title to evade

enforcement efforts while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for Plaintiffs’ Genuine Products. Upon information and

belief, those Defendants that do not use Plaintiffs’ Trademarks in searchable text do so in an

effort to avoid detection of their Counterfeit Products.

       71.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.       On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent one from learning their true identities and the

scope of their e-commerce operation.

       72.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their counterfeiting operation, and to avoid being

shut down.




                                                 42
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 43 of 49 PageID #:43




       73.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit Products for sale by the Seller Aliases bear similar irregularities and

indicia of being counterfeit to one another, suggesting that the Counterfeit Products were

manufactured by and come from a common source and that Defendants are interrelated.

       74.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       75.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Plaintiffs’ enforcement

efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of

this Court to avoid payment of any monetary judgment awarded to Plaintiffs. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore bank

accounts outside the jurisdiction of this Court.



                                                   43
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 44 of 49 PageID #:44




       76.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Products in the same transaction, occurrence, or series of transactions

or occurrences. Defendants, without any authorization or license from any of the Plaintiffs, have

jointly and severally, knowingly and willfully used and continue to use one or more of Plaintiffs’

Trademarks in connection with the advertisement, distribution, offering for sale, and/or sale of

the Counterfeit Products into the United States and Illinois over the Internet.

       77.     Defendants’ unauthorized use of one or more of Plaintiffs’ Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Counterfeit Products,

including into the United States, including Illinois, is likely to cause and has caused confusion,

mistake, and deception by and among consumers and is irreparably harming Plaintiffs.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       78.     Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

the preceding paragraphs.

       79.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit or infringing imitations of one or more of Plaintiffs’

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Plaintiffs’ Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Plaintiffs’ respective products sold or marketed under Plaintiffs’

Trademarks.

       80.     Defendants have sold, offered to sell, marketed, distributed and advertised, and

are still selling, offering to sell, marketing, distributing and advertising products using




                                                 44
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 45 of 49 PageID #:45




counterfeit or infringing reproductions of one or more of Plaintiffs’ Trademarks without

Plaintiffs’ permission or consent.

       81.     Plaintiffs are the owners and/or the exclusive licensees of their respective

Plaintiffs’ Trademarks. The U.S. Registrations for Plaintiffs’ Trademarks (Exhibits 1-6) are in

full force and effect. Upon information and belief, Defendants have knowledge of Plaintiffs’

rights in Plaintiffs’ Trademarks, and are willfully infringing and intentionally using counterfeits

or infringements of one or more of Plaintiffs’ Trademarks. Defendants’ willful, intentional and

unauthorized use of one or more of Plaintiffs’ Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the counterfeit or infringing

goods among the general public.

       82.     Defendants’     activities   constitute   willful   trademark   infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       83.     Plaintiffs have no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their reputation and the goodwill

of their well-known Plaintiffs’ Trademarks.

       84.     The injuries and damages sustained by Plaintiffs have been directly and/or

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and/or sale of the Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       85.     Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

the preceding paragraphs.

       86.     Defendants’ promotion, marketing, offering for sale, and/or sale of the

Counterfeit Products has created and is creating a likelihood of confusion, mistake, and

                                                 45
     Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 46 of 49 PageID #:46




deception among the general public as to the affiliation, connection, or association with

Plaintiffs, or as to the origin, sponsorship, or approval of Defendants’ Counterfeit Products by

Plaintiffs.

        87.      By using one or more of Plaintiffs’ Trademarks on the Counterfeit Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Counterfeit Products.

        88.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

        89.      Plaintiffs have no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their respective reputations and the

goodwill of Plaintiffs and their respective Plaintiffs’ Trademarks.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

    confederates, and all persons acting for, with, by, through, under or in active concert with

    them be temporarily, preliminarily and permanently enjoined and restrained from:

        a. using any of Plaintiffs’ Trademarks or any reproductions, counterfeit copies, or

              colorable imitations thereof in any manner in connection with the distribution,

              promotion, marketing, advertising, offering for sale, or sale of any product that is not

              one of Plaintiffs’ Genuine Products or is not authorized by Plaintiffs to be sold in

              connection with Plaintiffs’ Trademarks;




                                                  46
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 47 of 49 PageID #:47




       b. passing off, inducing, or enabling others to sell or pass off any products as Plaintiffs’

          Genuine Products or any other products produced by Plaintiffs that are not Plaintiffs’,

          or not produced under the authorization, control, or supervision of Plaintiffs and

          approved by Plaintiffs for sale under Plaintiffs’ Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Products are those sold under the authorization, control, or supervision of

          Plaintiffs, or are sponsored by, approved by, or otherwise connected with Plaintiffs;

       d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’ goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Plaintiffs, nor authorized by

          Plaintiffs to be sold or offered for sale, and which bear any of Plaintiffs’ trademarks,

          including the Plaintiffs’ Trademarks, or any reproductions, counterfeit copies, or

          colorable imitations thereof;

2) Entry of an Order that, at Plaintiffs’ choosing, the registrant of the Domain Names shall be

   changed from the current registrant to Plaintiffs, and that the domain name registries for the

   Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited,

   CentralNic, Nominet, and the Public Interest Registry, shall unlock and change the registrar

   of record for the Domain Names to a registrar of Plaintiffs’ selection, and that the domain

   name registrars, including, but not limited to, GoDaddy Operating Company, LLC

   (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”), and

   Namecheap Inc. (“Namecheap”), shall take any steps necessary to transfer the Domain




                                               47
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 48 of 49 PageID #:48




   Names to a registrar account of Plaintiffs’ selection; or that the same domain name registries

   shall disable the Domain Names and make them inactive and untransferable;

3) Entry of an Order that, upon Plaintiffs’ request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using Plaintiffs’ Trademarks

4) That Defendants account for and pay to Plaintiffs all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged and that the amount of damages for infringement

   of Plaintiffs’ Trademarks be increased by a sum not exceeding three times the amount thereof

   as provided by 15 U.S.C. § 1117;

5) In the alternative, that Plaintiffs be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

   Plaintiffs’ Trademarks;

6) That Plaintiffs be awarded their reasonable attorneys’ fees and costs; and

Award any and all other relief that this Court deems just and proper.




                                                48
    Case: 1:21-cv-01594 Document #: 1 Filed: 03/23/21 Page 49 of 49 PageID #:49




Dated this 23rd day of March 2021.    Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Jake M. Christensen
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      jchristensen@gbc.law

                                      Attorneys for Plaintiffs
                                      NBA Properties, Inc., MLB Advanced Media, L.P.,
                                      Major League Baseball Properties, Inc., NHL
                                      Enterprises, L.P., NFL Properties LLC, Collegiate
                                      Licensing Company, LLC and The Regents of the
                                      University of California




                                        49
